Citation Nr: 0600855	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal insufficiency, claimed to result from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility in July 2000.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ventral/incisional hernia, claimed to result from treatment 
received at a VA medical facility in July 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The appellant had active military service from March 1959 to 
August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the VA 
regional office (RO) in St. Louis which denied the first 
claim shown above (renal insufficiency).  As discussed in 
more detail in the REMAND below, the Board finds that the 
veteran initiated, but did not perfect, an appeal of the 
second claim shown above (hernia).

In his substantive appeal, the veteran requested a hearing 
before the Board.  In February 2004, his representative 
withdrew that request, and instead asked for a hearing before 
a Decision Review Officer at the RO.  Such a hearing was 
scheduled for May 2004, but the veteran's representative 
indicated that this hearing request was also withdrawn, and 
that the veteran wanted his case sent to the Board.  It 
appears all due process concerns were satisfied in this case.

The veteran is service-connected for a lumbar spine 
disability, rated as 10 percent disabling in a November 2001 
rating decision.  In the most recent rating decision in the 
file, in October 2004, the condition is erroneously listed as 
zero percent disabling.  Correction of this error is REFERRED 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for renal insufficiency 
in March 2001.

2.  The appellant currently has renal insufficiency, which 
the medical evidence indicates is possibly secondary to 
ischemic insult during VA surgery conducted in July 2000 for 
peripheral vascular disease. 



3.  There is no medical evidence showing that the veteran's 
current renal insufficiency was a proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable in the 
furnishing of medical care by VA.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for renal 
insufficiency, claimed to result from treatment received at a 
VA medical facility in July 2000, is not warranted.  
38 U.S.C.A. § 1151 (West 2002 and Supp. 2005); 38 C.F.R. § 
3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for renal insufficiency 
in March 2001.  Therefore, it must be adjudicated in 
accordance with the current version of 38 U.S.C.A. § 1151.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  
Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
Supp. 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  In determining 
whether additional disability resulted from VA treatment, it 
is necessary to show that the additional disability is 
actually the result of VA treatment, and compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c).  "Necessary 
consequences" are those that are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Board reiterates that VA received this claim in March 
2001.  As noted above, the amended version of 38 U.S.C.A. 
§ 1151 has added the requirement that there must be evidence 
showing that the additional disability for which benefits are 
sought was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA or by an event not reasonably foreseeable.

In July 2000, the veteran underwent aortobifemoral bypass 
surgery for peripheral vascular disease at the VA Medical 
Center in Leavenworth, Kansas.  After the surgery, it was 
noted that his creatinine was elevated, and an ischemic 
attack on the kidneys was suspected.  Decrease in right renal 
function was subsequently shown.  Subsequent VA outpatient 
treatment records indicate that he has post-operative renal 
insufficiency possibly secondary to vascular insult (an 
embolus).  

A VA examiner in July 2003 stated that with severe 
claudication prior to the surgery and symptoms of 
arteriosclerotic disease, it was difficult to ascertain how 
much of a factor a possible embolus was superimposed on a 
previously damaged kidney.  However, the Board will accept, 
for the sake of argument, that additional disability has been 
shown following VA surgery.  The disability will be 
considered the "result of" VA treatment only if the failure 
to diagnose or treat the condition amounted to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an unforeseen event.  
There is no such showing here.  In July 2003, a VA physician 
examined the veteran and reviewed the claims file and stated:

Complete review of the operative studies and 
everything and the morbidity and mortality with this 
type of surgery would indicate that the patient was 
treated well. . . . Overall, he had a major surgical 
procedure.  The embolus could not have been planned 
and was not due to carelessness or negligence, in my 
opinion. 

The examiner further noted:

Review of the work does not reveal any lack of proper 
skill or error in judgement [sic]. . . . The 
complication of the poorly functioning right kidney 
most likely, considering the history, was embolus 
during this surgery.  This is not unusual during this 
type of surgery as clots can occur.

Clearly, then, there is no evidence showing negligence or any 
type of fault on the part of VA in the conduct of the 
surgery, and the medical opinions indicate that an embolus is 
not unusual (that is - not unforeseen) with the type of 
surgery the veteran underwent.  The veteran's allegations, 
standing alone, are insufficient to prove this claim since he 
does not possess medical knowledge.  There is no medical 
evidence counter to that of the VA examiner, and the veteran 
has pointed to none.  While it is unfortunate that the 
veteran's aortobifemoral bypass ultimately resulted in some 
renal insufficiency, the mere fact that this condition 
developed after the surgery is insufficient to show that it 
developed due to fault on the part of VA.



For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the appellant 
does not have additional disability of renal insufficiency as 
a result of VA treatment in July 2000.  There is no benefit 
of the doubt that could be resolved in the appellant's favor.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding this claim.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in November 2004.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  

The Board notes that an additional letter was also sent to 
the veteran in November 2001.  That letter was insufficient, 
so another letter was sent in 2004.

The RO's 2004 letter specifically told the claimant to 
provide any relevant evidence in his possession.  There is no 
allegation from the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claim.  In fact, in November 2004, in direct response to 
the VCAA notice, his representative indicated that the 
veteran stated that he did not have any additional evidence 
to submit and that he wanted his case sent to the Board.  
When considering the notification letters, the rating 
decision on appeal, and the statement of the case (SOC), as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not done in 
this case since the initial letter in 2001 was insufficient.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the veteran stated he had no further 
evidence to submit.  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  


The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service VA treatment records 
identified by the veteran. He has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The claimant was afforded 
medical examination in 2003, with an opinion as to causation 
of the renal insufficiency.  Further examination or opinion 
is not needed because, at a minimum, there is no competent 
evidence showing that the veteran's renal insufficiency is 
possibly the result of VA treatment (see above discussion on 
definition of "result of" within the context of section 
1151 claims). 

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal insufficiency, claimed to result from treatment 
received at a Department of Veterans Affairs (VA) medical 
facility in July 2000 is denied.


REMAND

At the same time he filed his section 1151 claim for renal 
insufficiency, the veteran also filed a claim under 
38 U.S.C.A. § 1151 for a hernia, also as a result of the July 
2000 VA surgery.  Subsequent VA outpatient treatment records 
show diagnosis of ventral/incisional hernia.  This issue is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., for reasons expressed below.

The March 2002 rating decision on appeal did not address the 
hernia claim.  In his April 2002 notice of disagreement, the 
veteran emphasized that the RO had "totally ignored the 
issue of the incisional Hernia."  Rather than issue a rating 
decision on this claim, the RO chose to incorporate its 
decision into the October 2003 statement of the case (SOC).  
Just as a supplemental statement of the case (SSOC) cannot be 
used to "announce decisions" by the RO, see 38 C.F.R. 
§ 19.31, the same can be said for a SOC.  The SOC in this 
case, then, is the equivalent of a rating decision on the 
hernia claim.  The veteran's substantive appeal, received 
later in October 2003, can be accepted as a notice of 
disagreement (NOD) on the denial of the hernia claim 
announced, for the first time, in the SOC.  

The Board cannot just "take" jurisdiction over this claim, 
since the Board's jurisdiction requires a denial, followed by 
a NOD, and an appeal after a SOC.  Those steps are sequential 
and were not followed in this case.  Therefore, the Board has 
no choice but to remand the claim to allow the RO to provide 
the veteran with a valid statement of the case (SOC) on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this claim is remanded for the following:

Provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
ventral/incisional hernia, claimed to 
result from treatment received at a VA 
medical facility in July 2000.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal within 60 days of the SOC in order 
to perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until further notice is obtained.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


